DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11140485 B2. Claim mapping is as follows:
Current Application
U.S. Patent No. 11140485 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3 
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claims 9-10
Claim 9
Claim 8
Claim 10
Claim 2
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claims 19-20
Claim 19
Claim 18
Claim 20
Claim 12


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to devices for generating and transmitting channel stream portions at time intervals. 
Claims 1 and 11 of the present application recite a computer device with one or more processors, and one or more interfaces configured for communication with a LAN, as well as a non-transitory computer-readable media comprising instructions for a computing device, wherein the computing device is configured to generate first and second portions of a first channel stream and first and second portions of a second channel stream, and to transmit said first and second portions of respective first and second channel streams to corresponding first and second sets of playback devices via the LAN at time intervals that follow the generation of said portions. The claims of the pending application are directed to a computer device, whereas the corresponding claims of the patent are directed to a first playback device; the claims of the present application are therefore considered obvious variations of the patented claims. In addition, the limitations in dependent claims 2-10 and 12-20 of the present application parallel those of dependent claims 2-10 and 12-20 of the patent, as mapped out above.


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10681463 B1. Claim mapping is as follows:
Current Application
U.S. Patent No. 10681463 B1
Claim 1
Claims 1 and 3
Claim 2
Claim 2
Claim 3 
Claims 1 and 9
Claim 4
Claim 1
Claim 5
Claims 4-5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 9
Claim 9
Claim 8
Claim 10
Claim 10
Claim 11
Claims 11 and 13
Claim 12
Claim 12
Claim 13
Claims 11 and 19
Claim 14
Claim 11
Claim 15
Claims 14-15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 19
Claim 19
Claim 18
Claim 20
Claim 20


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to devices for generating and transmitting channel stream portions at time intervals. In this case, the claims of the pending application are broader than the corresponding claims of the patent. 
Claims 1 and 11 of the present application recite a computing device with one or more processors, and one or more interfaces configured for communication with a LAN, as well as a non-transitory computer-readable media comprising instructions for a computing device, wherein the computing device is configured to generate first and second portions of a first channel stream and first and second portions of a second channel stream, and to transmit said first and second portions of respective first and second channel streams to corresponding first and second sets of playback devices via the LAN at time intervals that follow the generation of said portions. Dependent claims of the present application further recite additional limitations as patented claims 1 and 11, including the computing device being a soundbar (claims 4 and 14), the four intervals being consecutive intervals (claims 3 and 13), and generating third and fourth portions of the channel streams (claims 8 and 18). In addition, the limitations of remaining dependent claims parallel those of dependent claims of the patent as mapped out above. The present claims are therefore rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761.

Allowable Subject Matter
5.	Claims 1-20 would be allowable pending the filing of a terminal disclaimer to overcome the nonstatutory double patenting rejections set forth in this Office action.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652